Citation Nr: 1536258	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-08 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to a disability rating in excess of 20 percent for varicose veins of the right lower extremity.

3.  Entitlement to a disability rating in excess of 10 percent for hypertension.

4.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Larry Shuh, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to October 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for PTSD, continued disability ratings for hypertension and varicose veins, and determined that no new and material evidence had been presented in order to reopen a claim for entitlement to service connection for depression.  

The Veteran provided testimony via videoconference before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing has been associated with the record.

At his hearing, the Veteran's representative contended that prior RO decisions contained clear and unmistakable error (CUE).  As these claims are not before the Board at this time, they are remanded to the RO for appropriate action. 

The Board notes that the Veteran was denied service connection in a final January 2003 rating decision.  The RO characterized his current claim for entitlement to service connection for depression as one to reopen, necessitating new and material evidence.  However, in this case, the Board finds that the provisions of 38 C.F.R. § 3.156(c) must be applied to the appellant's advantage in this case. 38 C.F.R. § 3.156(c) provides that, at any time after VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding the requirements of 38 C.F.R. § 3.156(a) (which defines new and material evidence).  The evidence received since the January 2003 rating decision includes service personnel records that are relevant to the claim of service connection for a psychiatric disorder. These records existed at the time of the January 2003 decision, but were not associated with the claims file at that time. Thus, the earlier rating decision is not considered to be final for the purposes of the current appeal.  The Board finds that 38 C.F.R. § 3.156(c) applies, and the claim for service connection for depression must be reconsidered. The issue has been recharacterized as on the title page of this decision.

The Court held that a claimant's identification of the benefit sought does not require any technical precision. See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ('It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.') A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability. Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (to the effect that, when determining the scope of a claim, the Board must consider 'the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim'). The Veteran has filed claims for PTSD and depression and has been diagnosed with other psychiatric disorders.  As such, the Board has recharacterized this claim to encompass a claim for an acquired psychiatric disorder, to include PTSD and depression, as noted above.

The issue of TDIU entitlement has been raised by the record during the pendency of the Veteran's appeal. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such a claim is raised by a Veteran or otherwise reasonably raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that a Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.   In this case, the Veteran testified that his service-connected varicose veins caused difficulty for him to maintain employment.


The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, entitlement to a disability rating in excess of 20 percent for varicose veins of the right lower extremity, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

At his hearing, prior to the promulgation of a decision in the appeal, the Veteran's representative provided notification, with the Veteran's confirmation, to the undersigned that the Veteran wished to withdraw his appeal of the denial of a disability rating in excess of 10 percent for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of his claim for a disability rating in excess of 10 percent for hypertension by the appellant and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his/her authorized representative, has withdrawn this appeal of the issue of a disability rating in excess of 10 percent for hypertension and, hence, there remain no allegations  of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to a disability rating in excess of 10 percent for hypertension is dismissed.


REMAND

The Veteran has contended that he was hospitalized while in service Baumholder Army base in Germany for psychiatric treatment during September and October 1978, but that these records have not been obtained and considered in deciding his claim.  On remand, attempts should be made to obtain these records and associate them with the claims file.

The Veteran has contended that he had a psychiatric disability that was incurred in service.   The Veteran has been diagnosed with schizotypical personality disorder at a January 2004 VA examination.  In addition, he has been diagnosed with schizophrenia and depression.  

Since the most recent VA examination, the Veteran's service personnel records have been added to claims file.  These records include pertinent reports of the Veteran's behavior during service.  As such, the Veteran should be provided with a VA examination to determine whether any currently diagnosed psychiatric disorder is related to service.    

The Veteran has contended that his service-connected varicose veins warrant a higher evaluation.  The most recent examination for his varicose veins was provided in December 2011.  The Board finds that this examination it stale and not appropriate for rating purposes.  As such, the Veteran should be provided with another examination in order to determine the current nature and severity of his service-connected varicose veins.

As the Board has determined that a claim for TDIU has been raised by the record, it now has jurisdiction over the issue and finds that the following development is necessary.
 
As an initial matter, on remand, the AOJ should send a notice letter to the Veteran for his TDIU claim. This letter should notify the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim. The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.
 
In addition, the AOJ should provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran. See M21-1MR, IV.ii.2.F.25.i.

Thereafter, the AOJ should adjudicate the Veteran's claim for a TDIU, based upon the disability ratings assigned after consideration of his claims remanded herein.  A TDIU rating may be assigned under 38 C.F.R. § 4.16(a) or (b), depending on whether the Veteran meets the minimum threshold disability rating(s) described in 4.16(a).
 
Under 4.16(a), disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).
 
When a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), they are nevertheless to be considered for a TDIU rating under 38 C.F.R. § 4.16(b). Under 38 C.F.R. § 4.16(b), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability. 38 C.F.R. § 4.16(b). See also Fanning v. Brown, 4 Vet. App. 225 (1993). The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b).
 
If, after adjudicating the Veteran's service connection claim, he does not meet the criteria for a TDIU rating under 38 C.F.R. § 4.16(a), the AOJ should refer the claim for TDIU to the Director, Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice that informs him of the information and evidence required to substantiate a TDIU claim. The claims file must include documentation that VA has complied with VA's duties to notify and assist a claimant.
 
2.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the AOJ. See M21-1MR, IV.ii.2.F.25.i.

3.  Contact all appropriate repositories, including Baumholder Army base in Germany, to obtain service treatment records reflecting the Veteran's reported psychiatric hospitalization in September and/or October 1978 while he was stationed in Germany.

4.  Schedule the Veteran for a VA examination to determine the etiology of all diagnosed psychiatric disorders.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the currently diagnosed psychiatric disorders were caused by or were etiologically related to any incident of active duty or, if schizophrenia is diagnosed, whether this manifested within one year of his discharge from service.

The examiner should address the various diagnoses in the record, and determine whether the Veteran has a personality disorder.  For each diagnosed personality disorder, the examiner should determine whether there was additional disability due to disease or injury superimposed upon such disorder during service.

The examiner should specifically address the Veteran's behavior described in his service personnel records, the private opinion of record relating the Veteran's schizophrenia to service, and the VA examination provided in January 2004.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-varicose veins.  

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

6.  Adjudicate the Veteran's TDIU claim, based on his disability ratings after the claims remanded herein have been decided. If the Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), refer the claims for a higher rating for service-connected right shoulder disability and TDIU to the Director of Compensation and Pension Service for TDIU for an extra-schedular consideration under 38 C.F.R. § 4.16(b).

7.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


